Case 1:21-cv-00138-RP Document 43-29 Filed 08/02/21 Page 1 of 3




                  Exhibit 29
                                                                              Case 1:21-cv-00138-RP Document 43-29 Filed 08/02/21 Page 2 of 3

SEC Form 4
                        FORM 4                                                                          UNITED STATES SECURITIES AND EXCHANGE COMMISSION                                                                                                                    OMB APPROVAL
                                                                                                                                                      Washington, D.C. 20549
                                                                                                                                                                                                                                                              OMB Number:                                3235-0287
                                                                                                                                                                                                                                                              Estimated average burden
     Check this box if no longer subject to Section 16. Form                                                 STATEMENT OF CHANGES IN BENEFICIAL OWNERSHIP                                                                                                     hours per response:                               0.5
     4 or Form 5 obligations may continue. See Instruction
     1(b).
                                                                                                                         Filed pursuant to Section 16(a) of the Securities Exchange Act of 1934
                                                                                                                                or Section 30(h) of the Investment Company Act of 1940

1. Name and Address of Reporting Person*                                                                           2. Issuer Name and Ticker or Trading Symbol                                                             5. Relationship of Reporting Person(s) to Issuer
                                                                                                                                                                                                                           (Check all applicable)
 THOMPSON KEVIN B                                                                                                  SolarWinds Corp [ SWI ]
                                                                                                                                                                                                                                 X       Director                                       10% Owner
                                                                                                                   3. Date of Earliest Transaction (Month/Day/Year)
                                                                                                                                                                                                                                 X       Officer (give title below)                     Other (specify below)
 (Last)                               (First)                              (Middle)                                10/23/2020
                                                                                                                                                                                                                                                              President & CEO
 C/O SOLARWINDS CORPORATION
                                                                                                                   4. If Amendment, Date of Original Filed (Month/Day/Year)                                                6. Individual or Joint/Group Filing (Check Applicable Line)
 7171 SOUTHWEST PARKWAY, BUILDING 400
                                                                                                                                                                                                                                 X       Form filed by One Reporting Person

(Street)                                                                                                                                                                                                                                 Form filed by More than One Reporting Person

 AUSTIN                               TX                                   78735

 (City)                               (State)                              (Zip)


                                                                                                  Table I - Non-Derivative Securities Acquired, Disposed of, or Beneficially Owned
1. Title of Security (Instr. 3)                                                                                  2. Transaction        2A. Deemed          3. Transaction      4. Securities Acquired (A) or Disposed Of (D)         5. Amount of Securities            6. Ownership Form:        7. Nature of
                                                                                                                 Date                  Execution Date,     Code (Instr. 8)     (Instr. 3, 4 and 5)                                   Beneficially Owned                 Direct (D) or Indirect    Indirect
                                                                                                                 (Month/Day/Year)      if any                                                                                        Following Reported                 (I) (Instr. 4)            Beneficial
                                                                                                                                       (Month/Day/Year)                                                                              Transaction(s) (Instr. 3 and                                 Ownership (Instr.
                                                                                                                                                           Code       V        Amount                 (A) or (D)   Price
                                                                                                                                                                                                                                     4)                                                           4)

                                                                                                                                                                                            (1)
Common Stock                                                                                                        10/23/2020                                 F                    30,496                 D           $21.71                  3,014,053                            D

Common Stock                                                                                                                                                                                                                                    63,808                              I             By Daughter
Common Stock                                                                                                                                                                                                                                    63,808                              I             By Son

                                                                                                     Table II - Derivative Securities Acquired, Disposed of, or Beneficially Owned
                                                                                                                (e.g., puts, calls, warrants, options, convertible securities)
1. Title of Derivative Security           2.              3. Transaction        3A. Deemed            4. Transaction Code       5. Number of Derivative       6. Date Exercisable and     7. Title and Amount of Securities Underlying     8. Price of         9. Number of     10. Ownership     11. Nature of
(Instr. 3)                                Conversion      Date                  Execution Date,       (Instr. 8)                Securities Acquired (A) or    Expiration Date             Derivative Security (Instr. 3 and 4)             Derivative          derivative       Form: Direct      Indirect
                                          or Exercise     (Month/Day/Year)      if any                                          Disposed of (D) (Instr. 3,    (Month/Day/Year)                                                             Security (Instr.    Securities       (D) or Indirect   Beneficial
                                          Price of                              (Month/Day/Year)                                4 and 5)                                                                                                   5)                  Beneficially     (I) (Instr. 4)    Ownership (Instr.
                                          Derivative                                                                                                                                                                                                           Owned                              4)
                                          Security                                                                                                                                                                                                             Following
                                                                                                                                                                                                                      Amount or                                Reported
                                                                                                                                                              Date           Expiration                               Number of                                Transaction(s)
                                                                                                      Code         V            (A)             (D)           Exercisable    Date         Title                       Shares                                   (Instr. 4)

Explanation of Responses:
1. Represents the number of shares withheld to satisfy the reporting person's tax obligations in connection with the vesting of restricted stock units.
Remarks:
                                                                                                                                                                                              /s/ Jason W. Bliss Attorney-in-Fact for Kevin
                                                                                                                                                                                                                                                        10/27/2020
                                                                                                                                                                                              B. Thompson
                                                                                                                                                                                              ** Signature of Reporting Person                          Date
Reminder: Report on a separate line for each class of securities beneficially owned directly or indirectly.
* If the form is filed by more than one reporting person, see Instruction 4 (b)(v).
** Intentional misstatements or omissions of facts constitute Federal Criminal Violations See 18 U.S.C. 1001 and 15 U.S.C. 78ff(a).
                                                                   Case 1:21-cv-00138-RP Document 43-29 Filed 08/02/21 Page 3 of 3

Note: File three copies of this Form, one of which must be manually signed. If space is insufficient, see Instruction 6 for procedure.
Persons who respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB Number.
